

117 HCON 9 IH: Honoring the life and legacy of United States Capitol Police Officer Brian D. Sicknick.
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 9IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Beyer (for himself, Mrs. Watson Coleman, Mr. Phillips, Mrs. Murphy of Florida, Mr. Payne, Mr. Swalwell, Ms. Wasserman Schultz, Mrs. Bustos, Mr. Ruppersberger, Mr. Lowenthal, Mrs. Napolitano, Mr. DeFazio, Ms. Sewell, Mr. Horsford, Ms. Norton, Mr. Sarbanes, Mr. McNerney, Mr. Meeks, Mr. Gallego, Mr. Vela, Ms. Moore of Wisconsin, Mr. Thompson of California, Mr. Suozzi, Mr. Hastings, Mr. Gomez, Mr. Kahele, Mr. Pappas, Mr. Vargas, Mr. McEachin, Ms. Jacobs of California, Mr. Auchincloss, Ms. Barragán, Ms. DelBene, Mrs. Lee of Nevada, Mr. Quigley, Mr. Himes, Mr. Perlmutter, Ms. Newman, Mr. Price of North Carolina, Mr. San Nicolas, Mr. Kildee, Mrs. Fletcher, Mr. Higgins of New York, Mr. Taylor, Mr. Pallone, Ms. Ross, Mr. David Scott of Georgia, Mr. Lynch, Mr. Panetta, Ms. Stevens, Ms. Schakowsky, Mr. McGovern, Mr. Connolly, Ms. Wilson of Florida, Mr. Sean Patrick Maloney of New York, Mr. Kind, Mrs. McBath, Mr. Trone, Mrs. Beatty, Mr. Lawson of Florida, Mrs. Hayes, Mr. Kim of New Jersey, Ms. Adams, Mr. Fitzpatrick, Mr. Costa, Ms. Sánchez, and Ms. Spanberger) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONHonoring the life and legacy of United States Capitol Police Officer Brian D. Sicknick.Whereas the United States Capitol is the most recognizable symbol of liberty and democracy throughout the world and those who guard the Capitol guard our freedom;Whereas Brian D. Sicknick sacrificed his life to protect the lives of hundreds of staff and Members of Congress;Whereas Brian D. Sicknick was the youngest of three sons;Whereas Brian D. Sicknick graduated from high school in 1997 and joined the New Jersey Air National Guard the same year;Whereas Brian D. Sicknick was deployed overseas to Saudi Arabia in Operation Southern Watch in 1999 and to Kyrgyzstan in support of the war in Afghanistan;Whereas Brian D. Sicknick was honorably discharged in 2003;Whereas Brian D. Sicknick joined the United States Capitol Police in 2008;Whereas Brian D. Sicknick most recently served in the United States Capitol Police’s First Responder’s Unit;Whereas Brian D. Sicknick responded to the riots on Wednesday, January 6, 2021;Whereas Brian D. Sicknick was injured while physically engaging with rioters and ultimately succumbed to his injuries on January 7, 2021; andWhereas Brian D. Sicknick was the fourth United States Capitol Police officer in history to be killed in the line of duty: Now, therefore, be itThat Congress—(1)honors the legacy of Brian D. Sicknick for his life-long commitment to service and for his selfless acts of heroism displayed on January 6, 2021, in sacrificing his life so that others might live; and(2)extends its deepest condolences and sympathy to the family of Brian D. Sicknick.